

116 S1911 IS: 21st Century Skills are Key to Individuals' Life-Long Success Act
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1911IN THE SENATE OF THE UNITED STATESJune 19, 2019Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Workforce Innovation and Opportunity Act to provide training services
			 linked to employment demand through Upskill Accounts, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the 21st Century Skills are Key to Individuals' Life-Long Success Act or the 21st Century SKILLS Act.
 2.FindingsCongress finds the following: (1)In 1962, Congress authorized the first substantial Federal job training programs in the postwar period, to retrain workers displaced because of technological change.
 (2)For nearly 60 years, Federal workforce development programs have emphasized targeted education and job training and reemployment activities, service coordination and delivery, and a demand-driven approach that is responsive to consumer choice for participants and to the labor needs of local employers.
 (3)Now the 21st century economy demands systems that equip workers to be able to think critically and creatively, solve complex problems, make evidence-based decisions, adapt to evolving technologies, and work collaboratively.
 (4)Increasing 21st century skills development is linked to improving employment prospects and work success. Removal of structural barriers to employment prospects and work success, such as implicit bias, hiring discrimination, transportation gaps, and housing insecurity, requires raising employer responsibility and job standards and improving connections for individuals with barriers to employment.
 (5)Sector partnerships bring together employers, education and training providers, labor organizations and joint labor-management partnerships, local workforce boards, and other stakeholders to collaborate to identify local needs and align training and education opportunities with local employment demand, including through the use of career pathways for workers.
 (6)Building on the functions of entities in the workforce development system, including aggregating data and acting as catalysts to promote careers with good pay, will contribute to fostering inclusive economic growth.
 (7)This Act, and the amendments made by this Act, will remove barriers to inclusive economic growth by allowing workers to access training opportunities through eligible providers of training services, including community colleges and registered apprenticeship programs, and by providing supportive services, including child care and transportation.
 3.DefinitionsIn this Act: (1)Career pathwayThe term career pathway means a combination of rigorous and high-quality education, training, and other services that—
 (A)aligns with the skill needs of industries in the economy of the State or regional economy involved; (B)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including registered apprenticeship programs;
 (C)includes counseling to support an individual in achieving the individual’s education and career goals;
 (D)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster;
 (E)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable;
 (F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); and
 (G)helps an individual enter or advance within a specific occupation or occupational cluster. (2)Eligible provider of training servicesThe term eligible provider of training services means a provider of training services that, subject to the provisions of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101), as amended by this Act, is—
 (A)an institution of higher education that provides a program that leads to a recognized postsecondary credential, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (B)an entity that carries out a registered apprenticeship program; or (C)another public or private provider of a program of training services, which may include a joint labor-management organization or an eligible providers of adult education and literacy activities under the Adult Education and Literacy Act (29 U.S.C. 3101 et seq.) if such activities are provided in combination with occupational skills training.
 (3)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program that is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
			(4)Sector partnership
 (A)In generalThe term sector partnership means an industry or sector partnership, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), meaning a workforce collaborative, convened by or acting in partnership with a State board or local board, that—
 (i)organizes key stakeholders in an industry cluster into a working group that focuses on the shared goals and human resources needs of the industry cluster and that includes, at the appropriate stage of development of the partnership—
 (I)representatives of multiple businesses or other employers in the industry cluster, including small and medium-sized employers when practicable;
 (II)1 or more representatives of a recognized State labor organization or central labor council, or another labor representative, as appropriate; and
 (III)1 or more representatives of an institution of higher education with, or another provider of, education or training programs that support the industry cluster; and
 (ii)may include representatives of— (I)State or local government;
 (II)State or local economic development agencies; (III)State boards or local boards, as appropriate;
 (IV)a State workforce agency or other entity providing employment services; (V)other State or local agencies;
 (VI)business or trade associations; (VII)economic development organizations;
 (VIII)nonprofit organizations, community-based organizations, or intermediaries; (IX)philanthropic organizations;
 (X)industry associations; and (XI)other organizations, as determined to be necessary by the members comprising the industry or sector partnership.
 (B)WIOA termsA term used in subparagraph (A) shall have the meaning given the term, if any, in section 3 of the Workforce Innovation and Opportunity Act (42 U.S.C. 3102).
				4.Upskill Accounts
			(a)Discretionary funding for activities other than training services
 (1)AllotmentsSection 132 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172) is amended by adding at the end the following:
					
						(d)Discretionary and mandatory funding
 (1)Mandatory fundingNotwithstanding any other provision of this chapter, none of the funds appropriated under subsection (a), (b), or (c) of section 136, and allotted or otherwise provided under this section, may be used to provide training services, except under the provisions described in paragraph (2). Funds appropriated under section 136(d) shall be used to provide training services and supportive services under section 134(c)(3), and additional sums described in section 134(c)(3)(C)(ii) for career services under section 134(c)(2).
 (2)ExceptionsThe provisions described in this paragraph are section 129(b), paragraph (2) or (3) of section 134(a), or section 134(d), 169(c) or 170..
 (2)AllocationsSection 133(b)(1) of such Act (29 U.S.C. 3173(b)(1)) is amended by striking The and inserting Subject to section 132(d), the. (b)Mandatory funding for training servicesSection 134 of such Act (29 U.S.C. 3174) is amended—
 (1)by striking subsection (b) and inserting the following:  (b)Local employment and training activities (1)Training servicesFunds appropriated under section 136(d) shall be used to pay or reimburse local boards for the cost of providing training services, supportive services, and career services as described in section 136(d).
 (2)Other employment and training activitiesFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to a local area for dislocated workers under section 133(b)(2)(B)—
 (A)shall be used to carry out employment and training activities described in subsection (c), other than subsection (c)(3), for adults or dislocated workers, respectively; and
 (B)may be used to carry out employment and training activities described in subsection (d) for adults or dislocated workers, respectively..
 (c)AccountsSection 134(c) of such Act (29 U.S.C. 3174(c)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)—
 (i)by striking clause (iii); and (ii)by redesignating clauses (iv) and (v) as clauses (iii) and (iv), respectively;
 (B)by redesignating subparagraph (B) as subparagraph (C); and (C)by inserting after subparagraph (A) the following:
						
 (B)Training services, supportive services, and career services fundsFunds appropriated under section 136(d) shall be used to provide training services, supportive services, and career services as described in section 136(d) to adults and dislocated workers who are eligible for the services involved.;  
 (2)in paragraph (2)— (A)in subparagraph (A), by striking Funds described in paragraph (1) and inserting Funds described in paragraph (1) or made available under paragraph (3)(C)(ii); and
 (B)by adding at the end the following:  (D)PriorityWith respect to funds allocated to a local area for adult employment and training activities under paragraph (2)(A) or (3) of section 133(b), priority shall be given to recipients of public assistance, other low-income individuals, and individuals who are basic skills deficient for receipt of career services described in subparagraph (A)(xii). The appropriate local board and the Governor shall direct the one-stop operators in the local area with regard to making determinations related to such priority.; and
 (3)in paragraph (3)— (A)in subparagraph (A)(i)—
 (i)in the matter preceding subclause (I)— (I)by striking funds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), and inserting funds appropriated under section 136(d) and made available under subparagraph (C)(i); and
 (II)by striking , respectively; and (ii)in subclause (IV), by striking who are and all that follows and inserting who meet the requirements of subparagraph (E).;
 (B)by amending subparagraph (C) to read as follows:  (C)Arrangements for obtaining Federal funding (i)Training services and supportive servicesThe Secretary shall establish arrangements by which a local board shall obtain payment in advance for the cost of providing training services and supportive services through Upskill Accounts or contracts to individuals who have been determined to meet the requirements of subparagraph (A) and are therefore eligible for the services involved.
 (ii)Career services and coordination activitiesWhen the Secretary provides payment under clause (i) to a local board for an amount under such clause, the Secretary shall also provide an additional sum equal to 10 percent of the amount to the local board. The local board shall use the additional sum to pay for—
 (I)career services described in paragraph (2), including—
 (aa)making the services described in clauses (v), (vii), (ix), (x), (xi), and (xii) of paragraph (2)(A) available to any Upskill Account recipient outside of traditional working hours, as defined by the Secretary; and
 (bb)the provision of information, in formats that are usable by and understandable to individuals eligible to receive services through the one-stop delivery system, about—
 (AA)the local availability of pre-apprenticeship and apprenticeship programs, and the costs of these programs to the Upskill Account recipient as compared to the costs of training programs provided by other eligible providers of training services; and
											(BB)
 apprenticeship programs in industries in which apprenticeship programs have not been traditionally used, including information for populations traditionally underrepresented in apprenticeship programs; and
 (II)activities to build relationships between local boards and local eligible providers of training services, such as—
 (aa)working with such local eligible providers to improve data reporting to local boards on the primary indicators of performance described in subclauses (I) through (IV) of section 116(b)(2)(A)(i) and, if the local boards and local eligible providers agree, any primary indicator of performance described in subclause (V) or (VI) of such section;
 (bb)negotiating with such local eligible providers of training services regarding any adjusted levels of performance required by the local board under section 122(b)(3); and
 (cc)coordinating with local providers of training services and the State to update the list of eligible providers of training services described in section 122(d).;
 (C)in subparagraph (D), by adding at the end the following:  Notwithstanding any other provision of this subparagraph, solely for purposes of this paragraph, training services shall not include instruction, at an institution of higher education that provides a 4-year program of instruction, towards a baccalaureate or post-baccalaureate degree.; (D)by striking subparagraph (E) and inserting the following:
						
 (E)Employment and incomeTo be eligible to receive training services and supportive services under this paragraph, an individual shall—
 (i)(I)be a dislocated worker; (II)be eligible for and receiving unemployment compensation under any Federal unemployment compensation law;
 (III)be unemployed and have exhausted all unemployment compensation benefits available to the individual; or
 (IV)be employed for at least 6 of the last 12 months and have an income that is not more than 100 percent of the State median income in the State in which the individual resides; and
 (ii)be a member of a household with an adjusted gross income of not more than $150,000.;  (E)in subparagraph (F)—
 (i)in clause (ii), by inserting before Each the following: Training services shall be provided through providers identified in accordance with section 122.; (ii)by striking clause (iii) and inserting the following:
							
								(iii)Upskill Accounts
 (I)In generalAn individual who seeks training services and who is eligible pursuant to this paragraph, may, in consultation with a career counselor, select an eligible provider of training services from the list of providers described in clause (ii). If the individual is using funds from the account for a high school equivalency program that is not aligned with a career pathway, the provider shall demonstrate that the program meets relevant requirements of the State educational agency involved for a high school education. Upon such selection, the local board involved shall establish an Upskill Account for the individual, which shall allow the individual to pay for such services and any supportive services (including provision of payments for child care, transportation, required books, equipment, or examination fees) that are necessary to enable the individual to participate in the training services provided by the selected provider.
 (II)AdministrationThe local board shall hold and administer the Upskill Account funds for the participating individuals served by the local board, and shall use such funds to reimburse all providers of training services and supportive service providers for the individual. The Secretary shall determine the appropriate costs for which such an account may be used, and shall develop methods of verifying whether such an account was used for those costs.
 (III)Ability to contractA local board may enter into a contract or other agreement with a local entity, including an institution of higher education, labor organization, or community-based organization, to enable the entity to provide Upskill Account enrollment assistance or career services (as described in subparagraph (C)(ii)(I)) at a location, or in a manner, that is convenient for eligible individuals.
									; and
 (iii)in clause (iv), by striking individual training accounts and inserting Upskill Accounts; (F)in subparagraph (G)—
 (i)in the subparagraph heading, by striking individual training accounts and inserting upskill accounts; (ii)by redesignating clauses (ii) through (iv) as clauses (vii) through (ix), respectively;
 (iii)by striking clause (i) and inserting the following:  (i)AccountsExcept as provided in clause (iv), training services and supportive services provided under this paragraph shall be provided through the use of Upskill Accounts in accordance with this paragraph, and shall be provided to eligible individuals through the one-stop delivery system.
 (ii)AmountEach individual who seeks training services (except services provided under clause (vii)) and who is eligible for training services pursuant to this paragraph shall receive an Upskill Account that—
 (I)if the individual is a dislocated worker or has an income that is not more than 50 percent of the State median income in the State in which the individual resides, is in an amount of $8,000, increased in accordance with clause (iii);
 (II)if the individual has an income that is more than 50 percent but not more than 75 percent of that State median income, is in an amount of $6,000, increased in accordance with clause (iii); and
 (III)if the individual has an income that is more than 75 percent but not more than 100 percent of that State median income, is in an amount of $4,000, increased in accordance with clause (iii).
 (iii)Adjustment for inflationBeginning in fiscal year 2021, the Secretary shall annually adjust each amount described in subclauses (I) through (III) of clause (ii) by the estimated percentage increase, if any, in the Consumer Price Index for the most recent full calendar year.
 (iv)Limit on program costsThe tuition and fees of a program of training services provided through the use of an Upskill Account shall not exceed 110 percent of the tuition and fees of a comparable program at a local community college, unless the local board determines that an employer will pay the amount of any costs of the program that exceed 110 percent of such comparable program's tuition and fees.
 (v)TimingAn individual who receives an Upskill Account under this paragraph shall enroll in a program of training services not later than 3 months after receiving the account. No individual may receive more than one Upskill Account in any 5-year period.
 (vi)Awareness campaignDuring the first year for which Upskill Accounts are available to eligible individuals, the Secretary shall carry out a national information campaign to raise awareness about Upskill Accounts and their availability and use, which may include running public awareness campaigns at the State or local level informing eligible individuals and employers about the Upskill Accounts.
								;
 (iv)in clause (vii), as redesignated by clause (ii) of this subparagraph— (I)in the matter preceding subclause (I), by striking individual training account and inserting Upskill Account; and
 (II)in subclause (III), by striking individual training accounts and inserting Upskill Accounts; and (v)in clause (ix), as redesignated by clause (ii) of this subparagraph—
 (I)by striking individual training accounts each place it appears and inserting Upskill Accounts; and (II)by striking clause (ii) and inserting clause (vii); and
 (G)in subparagraph (H), by adding at the end the following:  (iii)Provider qualificationThe on-the-job training shall be provided through providers identified in accordance with section 122(h).. 
 (d)Performance requirements for training services providersSection 122(c)(2) of such Act (29 U.S.C. 3152(c)(2)) is amended by adding at the end the following: The Governor shall establish levels of performance on the indicators of performance described in subclauses (I) through (IV) of section 116(b)(2)(A)(i) that a provider of training services shall be required to meet or exceed, based on the performance of all individuals receiving the training services, in order to renew eligibility under this paragraph and remain on the list of providers under subsection (d)..
 (e)Mandatory appropriationsSection 136 of such Act (29 U.S.C. 3181) is amended by adding at the end the following:  (d)Training servicesThere are authorized to be appropriated and there are appropriated such sums as may be necessary for each fiscal year to provide training services and supportive services under section 134(c)(3), and the additional sums described in section 134(c)(3)(C)(ii) for career services under section 134(c)(2).. 
			(f)Conforming Amendments
 (1)Section 108(b)(19) of such Act (29 U.S.C. 3123(b)(19)) is amended by striking individual training accounts and inserting Upskill Accounts. (2)Section 122(g) of such Act (29 U.S.C. 3152(g)) is amended by striking individual training accounts and inserting Upskill Accounts.
				5.Skills-based sector grants
 (a)AmendmentSubtitle D of title I of the Workforce Innovation and Opportunity Act is amended by inserting after section 171 (29 U.S.C. 3226) the following:
				
					171A.Skills-based sector grants
 (a)DefinitionIn this section, the term sector partnership has the meaning given the term industry or sector partnership in section 3. (b)Grants authorized (1)In GeneralThe Secretary shall award grants, on a competitive basis, to Governors of States to enable the Governors to award subgrants to sector partnerships or labor-management partnerships for the Federal share of carrying out the activities described in subsection (e), in order to promote collaborative planning, resource alignment, and skills-based training and hiring across multiple employers for a range of workers.
 (2)Amount and durationEach subgrant awarded under this section to a sector partnership or labor-management partnership shall be in an amount of not more than $1,000,000 and for a period of 3 years.
 (c)State board applicationsA Governor desiring to receive a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require, including information describing how a sector partnership or labor-management partnership, in carrying out the activities under the subgrant, will—
 (1)align the activities with career pathways and expand access to career pathway opportunities for workers within the industry or sector involved; and
 (2)improve compensation and other employment benefits for workers within the industry or sector involved.
 (d)PriorityIn awarding subgrants under this section, a Governor shall give priority to sector partnerships or labor-management partnerships that—
 (1)demonstrate that the sector partnership or labor-management partnership will prepare the local workforce for employment in growing, in-demand industry sectors or occupations; and
 (2)target low-income individuals. (e)Uses of fundsA sector partnership or labor-management partnership receiving a subgrant under this section shall use the grant funds to carry out one or more of the following activities:
 (1)Identifying the training needs of multiple businesses in the targeted industry, including— (A)needs for skills critical to competitiveness and innovation in the industry;
 (B)needs of the apprenticeship programs or other work-based learning programs supported by the grant; and
 (C)needs for the usage of career pathways. (2)Developing and improving training programs that provide skills-based training for the industry cluster.
 (3)Conducting outreach to Upskill Account-eligible individuals to encourage enrollment in training programs.
 (4)Establishing a pathway navigator program to assist workers in assessing training options and career pathways.
 (5)Assisting employers in implementing skills-based hiring practices. (6)Collecting data on the benefits to employers of using skills-based hiring.
 (7)Carrying out other activities to support both industry engagement in, and worker access to and success in, training programs and employment.
							(f)Federal and Non-Federal Share
 (1)Federal shareThe Federal share of a subgrant under this section shall be— (A)in the first year of the subgrant, 90 percent of the costs of grant activities described in this section;
 (B)in the second year, 80 percent of such costs; and (C)in the third year, 70 percent of such costs.
 (2)Non-Federal shareThe non-Federal share of a subgrant under this section may be in cash or in-kind, and may come from State, local, philanthropic, private, or other sources.
 (g)ReportThe Secretary shall prepare and submit to Congress a report on the geographic distribution (including distribution to urban, suburban, and rural areas) of grants and subgrants awarded under this section..
 (b)Authorization of appropriationsSection 172 of such Act (29 U.S.C. 3227) is amended— (1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and
 (2)by inserting after subsection (d) the following:  (e)Authorization of appropriationsThere are authorized to be appropriated to carry out section 171A such sums as may be necessary for fiscal year 2020 and each subsequent fiscal year..
 (c)Table of contentsThe table of contents of such Act is amended by inserting after the item relating to section 171 the following:
				Sec. 171A. Skills-based sector grants..
			6.Training services clearinghouse
 (a)AmendmentSubtitle E of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241 et seq.) is amended by adding at the end the following:
				
					196.CareerOneStop website
 (a)In generalThe Secretary shall maintain the CareerOneStop website in a manner that ensures the website includes the information and features described in this section.
 (b)Upskill Account portalThe website shall contain a portal, for the use of individuals who are eligible for Upskill Accounts under section 134(c)(3), to request those accounts. Upskill Accounts shall be distributed by local boards, in accordance with that section.
 (c)List of approved training providersThe website shall contain the lists of eligible providers of training services prepared by Governors under section 122(d)(1) and information identifying eligible providers as determined by one-stop operators under section 122(h)(1).
 (d)Information on programs of training servicesThe website shall contain, for each program of training services provided under section 134(c)(3), information on—
 (1)the demographics, such as the sex, race, ethnicity, median age, and educations level, of participants in the program;
 (2)performance, as measured on the indicators described in subclauses (I) through (IV) of section 116(b)(2)(A)(i); and
 (3)the cost of attendance, including costs of tuition and fees, for participants in the program. (e)Tools for eligible individualsThe website shall contain tools to enable individuals who are eligible to receive such training services to compare performance data across programs of training services, providers of such services, and States.
 (f)Resources for providers of training servicesThe website shall contain resources for providers of training services, including guidance on each State that specifies—
 (1)the criteria, requirements, and procedures that a provider shall meet to be listed as an eligible provider under section 122(d)(1) or identified as an eligible provider under section 122(h)(1) in the State; and
 (2)the minimum levels for the State described in section 122(b)(1)(A)(i). (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary..
 (b)Table of ContentsThe table of contents of such Act is amended by inserting after the item relating to section 195 the following:
				Sec. 196. CareerOneStop website..